Title: To Thomas Jefferson from Delamotte, 30 January 1802
From: Delamotte
To: Jefferson, Thomas


          
            Monsieur
            Havre le 30. Janvier 1802.
          
          J’ai recû avec bien de la reconnoissance ma Commission de Vice-agent commercial dans ce port. C’est à vous, à tous égards, que j’en dois mes remerciements et je vous prier de vouloir bien les recevoir et les agréer avec autant de Complaisance, que je mets de prix au bienfait. Vous avés en même tems nommé m. Dobell, agent; vous avés surement eû de bonnes raisons pour le faire & cela ne m’a pas empêché, soit par vanité, ou par confiance dans votre bonté, de voir, dans votre Condescendence à ma priere, l’envie de me montrer que vous m’honorés de votre estime, chose que je prise à l’égal de tout.
          J’ai fait présenter ma Commission au ministre des relations extérieures par un ami. J’ai été repoussé, comme mr. Cathalan & je le serai, je crois, constamment, parceque je suis françois. Je vois par tout ce qui se passe à ce sujet, que notre gouvernement n’a pas encore de sistême bien arreté sur cette matiere et je prends le parti de differer de faire aucune démarche, pour ensuitte faire celles que les circonstances me permettront
          On dit en ce moment que la paix finale avec l’angleterre est signée & qu’elle sera annoncée officiellement au retour à Paris de notre premier consul qui est à Lyon. tout le monde le repête, personne n’y apporte de contradiction & je crois qu’on peut y avoir confiance. dès ce moment là, notre acte de navigation sera en activité sans restriction, c’est une perte considerable pour le Commerce des E.U. mais il est bien vrai aussi, que si la france devoit continuer à payer à l’étranger ce qu’elle lui vendoit autrefois, nous finirions par n’avoir plus le sol et nous sommes, en vérité deja beaucoup trop près de cette situation. Jamais pays, je crois, n’a eû autant besoin d’un peû de prospérité, que nous l’avons.
          Je suis avec respect Monsieur Votre très humble & très obéïssant serviteur.
          
            Delamotte
          
         
          Editors’ translation
          
            Sir
            Le Havre, 30 Jan. 1802
          
          I received with much gratitude my commission as commercial vice-agent in this port. It is to you, in all respects, that I owe my thanks for it, and I beg you to receive them and to accept them with as much indulgence as I place value on the kindness. At the same time you named Mr. Dobell, agent; you assuredly had good reasons to do so, and that has not prevented me—whether out of vanity or confidence in your kindness—from seeing in your affably acceding to my request, the desire to show me that you honor me with your esteem, something that I prize as equal to everything.
          I had my commission presented by a friend to the minister of foreign relations. I was rebuffed, like Mr. Cathalan, as I believe I shall always be, because I am French. I see from everything that has happened on this subject that our government does not yet have a firmly fixed system on this topic, and I have decided to defer taking any step, so as later to take those that circumstances may allow me.
          It is said at this time that the final peace with England has been signed and that it will be announced officially upon the return to Paris of our first consul, who is in Lyons. Everyone repeats it, no one contradicts it, and I think one may be confident of it. From that moment, our navigation act will be in effect without restriction; that is a considerable loss for U.S. trade, but it is also true that if France were to continue to pay to foreign countries what it formerly sold to them, we would end up not having a penny, and we are in truth already much too close to that situation. No country, I think, has had as great a need of a little prosperity as we have.
          I am with respect, Sir, your very humble and obedient servant.
          
            Delamotte
          
        